Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	Applicant’s election of Group I, claims 1-8 and 10-24 in part, as it relates to SEQ ID NO: 2 and as species Claim 1: Subgroup (v) and the single motif A and motif 1; Claim 2: Subgroup (v) and positions 78I, 165Q, 202V, 2178S, and 258D/P; Claim 3: Subgroup (x) and positions T78I, G165Q, A202V, N217S, and S258D/P; Claim 4: Subgroup (i); Claim 5: Subgroup (i); Claim 6: Subgroup (i) and combinations G165Q-A202V, N217S-S258P, G165Q-S258P, T78I-N217S, and T781I-S258P; Claim 7: combinations G165Q-N217S-S258P, G127F-G165Q-N217S-258P; T77N-G165Q-N217S-S258P, and T77N-G165Q-N217S; Claim 8: subgroup (i) and the single motifs Motif A and further Motif 1 without traverse in the reply filed on 08/271/2021 is acknowledged. 
Priority
Applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application is a 371 of PCT/US2017/035217 filed on 05/31/2017, which claims benefit of Provisional application 62/343,618 filed on 05/31/2016. 
Information disclosure statement
The information disclosure statement (IDS) submitted on 04/26/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is considered and initialed by the examiner.
Objections to Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).

(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Examiner notes paragraphs [009-0010] on page 3 of specification; however, a separate heading for drawings is missing i.e., 
“(i) BRIEF DESCRIPTION OF THE DRAWING(S)” is required.
Claim Objections
I. Recitation of “and/or” in claims 5, 13, 16-17 and 21-22 makes the claim indefinite, as it is not clear what limitations must be present. Correction and clarification is required. Examiner suggests amending the claim to recite “…or …”. 
II. Claims 16-17 are objected to, due to the following informality: Claims 16-17  recite abbreviations “PI, N-suc-AAPF, HDL, HDD and ADW” in the claims; abbreviations unless otherwise obvious and/or commonly used in the art, should not be recited in the claims without at least once reciting the entire phrase for which the abbreviation is used. Examiner suggests expanding the abbreviation to recite the full form of what the abbreviation stands for. Appropriate correction is required. For examination purposes “PI, N-suc-AAPF, HDL, HDD and ADW” is interpreted as “performance in detergents” of the claimed subtilisin variants.
Claim Rejections: 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

I. Claims 1-8 and 10-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-6, 8 and 17 (claims 7, 10-16 and 18-24 dependent therefrom) recite several modifications in multiple Markush groups separated by Roman numerals and several additional elements (see claims 1-6, 8 and 17).  MPEP 2173.05(h).I states that a Markush group may be so expansive that persons skilled in the art cannot determine the metes and bounds of the claimed invention. In the instant case, the claims recite “an amino acid modification…”, but goes on to recite groupings of modifications in the alternative.  It is therefore unclear if applicants consider the groupings to require a single modification or selection of a particular grouping of modifications that is separated by a Roman numeral. Furthermore, in the case of claims 1-6, 8 and 17, it is unclear whether the claim requires all of the combination of elements or a single additional component.  Accordingly, the metes and bounds of the claims upon which protection is sought is unclear and cannot be determined. In the interest of compact prosecution, the examiner will interpret the claims as only requiring the modification and the elected species from the Markush groups.  It is suggested the applicant’s clarify the meaning of the claims.


Claim 1 (claims 2-8 and 10-24 dependent therefrom) recites the term “AprL-clade” and the specification on page 85, Example 2 states the following.
[0191] Bacillus sp. AprL and B. licheniformis Bra7 BliD02339 subtilisins, which are both members of the AprL-clade, were modified to produce AprL-Clade protease variants with improved cleaning performance and detergent stability. The AprL-clade is more fully described in International Appl. No. PCT/US16/32514, filed May 13, 2016, and published as WO2016183509.
Based thereon, it is assumed that the term “AprL-clade” means any protein having protease activity and adds no further limitation to “subtilisin enzyme”; said definition appears to be “arbitrarily” named following alignment of proteases and generation of a phylogenetic tree and the same interpretation also applies for the claimed “motifs” in claims; the metes and bounds of the claims are not clear as the structures and structural boundaries are not defined.
For claim 1, the phrase “A subtilisin variant …” renders the claim indefinite. The specification states the following.
As used herein in connection to a polypeptide such as a protease, the term "variant" refers to a polypeptide comprising an amino acid sequence that differs in at least one amino acid residue from the amino acid sequence of a parent or reference polypeptide (including but not limited to wild-type polypeptides). 
naturally occurring or recombinant protein having subtilisin activity; and, the variants also encompass any naturally occurring or recombinant protein having subtilisin activity, which differs from any other naturally occurring a recombinant protein having subtilisin activity.  Claims 2-8 and 10-24 dependent therefrom, in reciting “The variant of claim…” are indefinite for the same reasons.  For purposes of examination, it is assumed that “The variant” of said claims means any naturally occurring or recombinant protein having subtilisin activity, which differs from any other naturally occurring a recombinant protein having subtilisin activity
For claim 1, the phrase “A subtilisin variant” renders the claim indefinite.  It is unclear whether said phrase means (i) “a variant of a subtilisin enzyme/wild-type parent enzyme” or (ii) “a variant of a subtilisin enzyme, said variant having subtilisin enzyme activity. Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that “variant subtilisin enzyme” means “a variant of a subtilisin enzyme”.
III. For claims 12 and15, the phrase “an amino acid sequence of SEQ ID NO: 2 or 9, or 63” renders the claim indefinite. It is unclear whether said phrase means (i) the amino acid sequence of SEQ ID NO: 2 or 9, or 63; or (ii) any amino acid sequence of SEQ ID NO: 2 or 9, or 63 including fragments and sub-sequences of undefined and unlimited structures?. The latter encompasses fragments of SEQ ID NO: 2 or 9, or 63. The skilled artisan would not know the metes and bounds of the recited invention. Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase means (ii) any amino acid sequence of SEQ ID NO: 2 or 9, or 63.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949). 
 
In the present instance, claims 10-11 and 16 recites the broad recitation “… having at least 85% …”, and the claims also recite “… at least 99%…” which is the narrower statement of the sequence identity range/limitation (range within range). It is not clear what the applicants’ intend to encompass in the rejected claims and the metes and bounds of the claims are unclear and as being indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Correction and clarification is required. Examiner suggests for the following sequence identities “… at least 86% … 97% … 98% or at least 99% …” applicants’ consider writing additional new claims as dependent claims from claims 10-11 and 16.
           V. Claims 16-17 are rejected as indefinite for reciting the broad limitation of “(i) a protease activity Pl > 1 on N-suc-AAPF-pNA…” and also reciting the narrower limitations of (ii) “… BMI, POM… Pl > 1…(iii) … improved aged laundry” and (iii) pH 8 cleaning Pl > 0.8, an ADW cleaning Pl > 0.8, or an expression Pl > 0.8”. As per MPEP § 2173.05(c), a 
VI. For claims 16-17, the terms “BMI, POM, HDL, HDD and ADW” renders the claim indefinite. The discussion of said term by the specification is only exemplary (for example p57, para [00108]). The skilled artisan would not know the metes and bounds of the recited invention. Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said term means “any liquid laundry detergent”. 
Claim Rejections: Improper Markush Grouping
Claims 1-8 and 10-24 are rejected under the judicially approved “improper Markush grouping” doctrine. Each of claims 1-8 and 10-24 are rejected on the judicially-created basis that it encompasses an improper Markush grouping of alternatives.  
MPEP 803.02(I)(II) states the following.
When examining a Markush claim, the examiner may generally choose to require a provisional election of species from among patentably indistinct species or patentably indistinct groups of species.
If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration….. The Markush claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species. (i.e., obvious over the elected species)
MPEP 706.03(y)(II)(A) states the following.
Thus, a Markush grouping is ordinarily proper if all the members of the group belong to a recognized class (whether physical, chemical, or art recognized) and are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed invention, and it is clear from their very nature or from the prior art that all members possess this property.


Thus, a Markush claim comprising members that do not share a core structure mainly responsible for the common function in the claim invention are improper. 
In the instant case, all encompassed variant proteases of claims 1, 12 and 15 (claims 2-8, 10-11, 13-14 and 16-24 dependent therefrom) do not all share a common, distinctive core structural element (specific substitution) and a common, specific function that flows from said distinctive core structure, wherein said distinctive core structure is mainly responsible for the common function in the claimed invention (MPEP 706.03(y)(II)(A)).  
In the instant case, all encompassed motifs of claims 1, 12 and 15 do not all share a common, distinctive core structural element (thus, variants comprising any one of said motifs do not all share a common, distinctive core structural element) and a common, specific function that flows from said distinctive core structure, wherein said distinctive core structure is mainly responsible for the common function in the claimed invention (MPEP 706.03(y)(II)(A)).  
Claims dependent from claims 1, 12 and 15 (claims 2-8, 10-11, 13-14 and 16-24 dependent therefrom) are rejected for the same reasons.
It is noted that the restriction/election requirement of 05/27/2021 stated:
	“…In the instant case, each of the specific subtilisin variants of Groups I-III are all mutually exclusive as each has a different chemical structure and are not obvious variants of each other as a mutation at one position of a protein does not make obvious a mutation at other positions of the protein and they all have distinct structures, functions and effects as each different mutation/group of mutations effects the protein differently.”  
However, since applicants did not so identify a proper Markush grouping comprising the elected protein and no generic claim is currently allowable, any additional species are restricted.
In response to this rejection, applicants are required to either (i) present a sufficient showing that the species recited in the alternative of the claims, in fact, share a single, specific structural element  and a common use that flows from the shared single, specific structural element, (ii) amend the claims to recite only individual species or grouping of species that share a single, specific structural element  and a common use that flows from the shared single, specific structural element, or (iii) present a sufficient showing, or assert on the record, that the species recited in the alternative of the claims are obvious over each other.
Claim Rejections: 35 U.S.C. 112(d) 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10, 12 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations Claims 10, 12 and 15 recite “… SEQ ID NO: 2 or 9 or 63 …” and depends from independent claim 1; said claim 1 recites “…SEQ ID NO: 2, and does not further limit claim 1. Dependent claims 10, 12 and 15 broadens the scope of independent claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	The U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of pre-AIA  35 U.S.C. 112, 4th paragraph, are related to matters of form, non-compliance with pre-AIA  35 U.S.C. 112, 4th paragraph, renders the claim unpatentable just as non-compliance with other paragraphs of 35 U.S.C. 112 would. See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92, 79 USPQ2d 1583, 1589-90 (Fed. Cir. 2006) (holding a dependent claim in a patent invalid for failure to comply with pre-AIA  35 U.S.C. 112, 4th paragraph). Therefore, if a dependent claim does not comply with the requirements of 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, the dependent claim should be rejected under pre-AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as unpatentable rather than objecting to the claim. See also MPEP § 608.01(n),subsection III, “Infringement Test” for dependent claims.

Claim Rejections: 35 USC § 101
35 U.S.C. 101 reads as follows: 
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Non-Statutory Subject Matter
Claims 1-3, 8, 10-11,13 -14 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter (also see claims objections and claims under 35 U.S.C. 112(b) above for claims interpretation). Based upon an analysis with respect to the claims as a whole, claims 1-3, 12-14 and 18 do not recite something significantly different than a judicial exception as per the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc (June 13, 2013) 
     Claims 1-3, 8, 10-11,13 -14 and 18 are directed to naturally-occurring protein(s), or composition thereof, whether isolated, synthetic or recombinant or man-made mutation or not, that are not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013), as they are not markedly different than the naturally-occurring protein(s) or composition thereof protein variants corresponding to amino acid residue positions of SEQ ID NO: 2 and having an amino acid sequence ranging from 99.2%-86.3% and having protease activity (see UniProtKB/TrEMBL database Acc#s: Q9FDF3; W7RQ44; A0A6C1VTF9; Q45300; A0A6I7F8E1; A0A0T6BNC6; A00968; see provided sequence alignments;); the occurrence of mutations within naturally occurring proteins is well known in the art and the encoded polypeptide (naturally occurring variant(s)) have S100N, A129P, S130L, N211S … G105A, G130V, V146A, A151S, K264R …. corresponding to SEQ ID NO: 2 of the instant application (see provided sequence alignments), thus the proteins of claims 1-3, 8, 10-11,13 -14 and 18 are directed to natural products (see, the recent Office Guidance For Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products, available from http://www.uspto.gov/patents/law/exam/examguide.jsp). 
A “product that is purified or isolated, for example, will be eligible when there is a resultant change in characteristics sufficient to show a marked difference from the product’s naturally occurring counterpart. If the claim recites a nature-based product limitation that does not exhibit markedly different characteristics, the claim is directed to 
Claim Rejections: 35 USC § 102 (AIA ) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	(i) Claims 1-4, 8 and 10-24 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Graycar et al., (US 6,586,221 B2). Graycar et al., discloses variants of the subtilisin/serine protease, said reference protease having 99.4% identity with SEQ ID NO: 2 of the instant application (see provided sequence alignment), said variants having any amino acid at the position corresponding to 76 and 

    PNG
    media_image1.png
    211
    278
    media_image1.png
    Greyscale
 
	(ii) Claims 1-4, 8 and 10-24 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Wieland et al., (US 7,510,859). Wieland et al.,  discloses variants of the subtilisin/serine protease, said reference protease having 100% identity with SEQ ID NO: 2 of the instant application (see provided sequence alignment), said variants having any amino acid at the position corresponding to one or more of the following residues 11, 15, 21 …257 and/or 261 (see Abstract, reproduced below; Table 1-3; and entire document) and the use of said reference protease variants in detergent compositions and additionally comprising enzymes such as amylases, cellulases … endoglycosidases (cols. 12-42). Said variants also have at least one of the structural limitation recited in each of claims 1-4, 8 and 10-24. 

    PNG
    media_image2.png
    185
    273
    media_image2.png
    Greyscale

	(iii) Claims 1-5, 8 and 10-24 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Estell et al., (WO 2016/183509 A1; priority 05/13/2015, in IDS). Estell et al., discloses variants of the subtilisin/serine protease, said reference protease having 100% identity with SEQ ID NO: 2 of the instant application (see provided sequence alignment), said variants having the following amino acid residues at the position corresponding to one or more of the following residues of SEQ ID NO: 2; A1Q, T3Q/V, P9E, L10M, K15I, A24Q, V26Q A29S, I35A, V45Q/R, A52R, A68S, V71A, N76K, T77D/E/H/N/Q, T78I, S86H/R, V87S/T, L95A, N96S, S98R, G99Q,  S100G, S102, Y103, S108H, M123I, G127S/T/V, A128P/R/S, S129H/R, V147L, S115N, S158D, N160C/D, T161D/Q, G165A/E/Q, N184E/Q, S187E/P, A193D, A202V, G203E/N/QT210E/I, N217S, N239S/T, A242G/N, S258D/E/P, F260W, K264H/Q … (see Abstract; para [01-07]; [0134-0145]; para [03] clearly suggests “some embodiments are directed to an AprL-clade variant subtilisin enzyme or an active fragment thereof comprising one or more amino acid modification to a parent AprL-clade subtilisin enzyme”; para [0155-0160]; Assays and Productive Positions and combinable Mutations, para [0294-0329]; and entire document) and the use of said reference protease variants in detergent compositions and additionally comprising enzymes such as amylases, cellulases … (para [0211-
Since the Office does not have the facilities for examining and comparing applicants’ protein with the protein of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.  
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-8 and 10-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Estell et al., (WO 2016/183509 A1; priority 05/13/2015, in IDS).
egarding claims 1-5, 8 and 10-24, Estell et al., (WO 2016/183509 A1; priority 05/13/2015, in IDS) discloses variants of the subtilisin/serine protease of SEQ ID NO: 2 therein (having 100% identity with SEQ ID NO: 2 herein; see provided sequence alignment), said variants having any amino acid at the position corresponding to one or more of the following residues A1Q, T3Q/V, P9E, L10M, K15I, A24Q, V26Q A29S, I35A, V45Q/R, A52R, A68S, V71A, N76K, T77D/E/H/N/Q, T78I, S86H/R, V87S/T, L95A, N96S, S98R, G99Q,  S100G, S102, Y103, S108H, M123I, G127S/T/V, A128P/R/S, S129H/R, V147L, S115N, S158D, N160C/D, T161D/Q, G165A/E/Q, N184E/Q, S187E/P, A193D, A202V, G203E/N/QT210E/I, N217S, N239S/T, A242G/N, S258D/E/P, F260W, K264H/Q … (see Abstract; para [01-07]; [0134-0145]; para [03] clearly suggests “some embodiments are directed to an AprL-clade variant subtilisin enzyme or an active fragment thereof comprising one or more amino acid modification to a parent AprL-clade subtilisin enzyme”; para [0155-0160]; Assays and Productive Positions and Combinable Mutations, para [0294-0329]; and entire document) and the use of said reference protease variants in detergent compositions and additionally comprising enzymes such as amylases, cellulases … (para [0211-0224]). Said variants also have at least one of the structural limitation recited in each of claims 1-5, 8 and 10-24. 
	Estell et al., (WO 2016/183509 A1; priority 05/13/2015, in IDS) are silent regarding said subtilisin variant having specific combination of mutations in SEQ ID NO: 2, as in claims 6 and 7; i.e., Claim 6: combinations G165Q-A202V, N217S-S258P, G165Q-S258P, T78I-N217S, and T781I-S258P; and Claim 7: combinations G165Q-N217S-S258P, G127F-G165Q-N217S-S258P; T77N-G165Q-N217S-S258P, and T77N-G165Q-N217S.
T78I, G165A/E/Q, A202V, N217S, and S258D/E/P; said reference also in para [03] clearly suggests “some embodiments are directed to an AprL-clade variant subtilisin enzyme or an active fragment thereof comprising one or more amino acid modification to a parent AprL-clade subtilisin enzyme”; Assays and Productive Positions and Combinable Mutations, in para [0294-0329].  
As such, disclosure of a polypeptide annotated as subtilisin, said polypeptide having 100% identity to SEQ ID NO: 2 of the instant application including the claimed substitutions in SEQ ID NO: 2 as claimed in the instant invention T78I, G165A/E/Q, A202V, N217S, and S258D/E/P, clearly suggests to a skilled artisan to modify the teachings of Estell et al., i.e., specific combinable mutations and the biochemical advantages of the claimed combination of substitutions as claimed in claims 6-7 of the instant invention: Claim 6: combinations G165Q-A202V, N217S-S258P, G165Q-S258P, T78I-N217S, and T781I-S258P; and Claim 7: combinations G165Q-N217S-S258P, G127F-G165Q-N217S-S258P; T77N-G165Q-N217S-S258P, and T77N-G165Q-N217S.
In addition, examiner holds the position that the cited reference Estell et al., (WO 2016/183509 A1; priority 05/13/2015, in IDS) has taught with “sufficient specificity” and “predictable variables” clearly envisaging i.e., including “finite number and specific amino acid residue changes” as claimed in the instant invention; for details see the rejection above. Examiner has endeavored to base the obviousness rejection based on the following Exemplary rationales that may support a conclusion of obviousness include:
Combining prior art elements according to known methods to yield predictable results; 
 (B) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(C) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; and
 (D) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Accordingly, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Therefore, claims 1-8 and 10-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Estell et al., (WO 2016/183509 A1; priority 05/13/2015).
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
            Claims 1-8 and 10-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph/enablement, for the following reasons. The application is enabling specific protease/subtilisin variants of SEQ ID NO: 2 and having a substitution corresponding to amino acid residues of SEQ ID NO: 2 and having one or more modifications as recited in 
In regards to this enablement rejection, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art.  Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Claims 1-8 and 10-24 are so broad as to encompass any protein comprising any variant of any subtilisin of undefined and unlimited structures, said variant having essentially any other structure and any or no activity; only specific amino acid residues of SEQ ID NO: 2 is recited remainder of the structure is undefined and therefore claimed 
It is noted that by use of “comprising” language, claims 1-8 and 10-24 encompass polypeptides, wherein the desired activity is not derived from the sequence homologous to SEQ ID NO: 2 or any other parent subtilisin. The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the essentially infinite number of proteins comprising an essentially unlimited number of variant sequences broadly encompassed by the claim. Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired, non-recited activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the protein’s structure relates to its function.  However, in this case the disclosure is limited to specific protease/subtilisin variants of SEQ ID NO: 2 and having a substitution corresponding to amino acid residues of SEQ ID NO: 2 and having one or more modifications as recited in claims 1-7.  
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims. Furthermore, the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the results of such modifications are unpredictable. In addition, one skilled in the art would expect any tolerance to modification 
The specification does not support the broad scope of claims 1-8 and 10-24,  which encompasses all proteins comprising any variant of any subtilisin i.e., any protein comprising any variant of any subtilisin of undefined and unlimited structures, said variant having essentially any other structure and any or no activity; only specific amino acid residues of SEQ ID NO: 2 is recited remainder of the structure is undefined and therefore claimed protease/subtilisin can have any structure or have any undefined sequence identity to the amino acid sequence of SEQ ID NO: 2.
            The specification does not support the broad scope of claims 1-8 and 10-24 because, as the claims do not recite any desired activity/function for the variant sequences, the skilled artisan would not know how to use all proteins encompassed by the structural limitations.  In addition, the specification does not establish: (A) regions of any variant’s structure which may be modified without affecting the desired activity; (B) the general tolerance of the desired activity to structural modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any residues with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including in an essentially infinite number of protease proteins/subtilisin variants comprising an essentially unlimited number of variant 
Written Description
Claims 1-8 and 10-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. Specifically, the claims recite any variant of any subtilisin of undefined and unlimited structures, said variant having essentially any other structure and any or no activity; only specific amino acid residues of SEQ ID NO: 2 is recited remainder of the structure is undefined and therefore claimed protease/subtilisin can have any structure or have any undefined sequence identity to the amino acid sequence of SEQ ID NO: 2.  Only a few species of specifically identified variant(s) of SEQ ID NO: 2 is disclosed in the specification i.e., specific protease/subtilisin variants of SEQ ID NO: 2 and having a substitution corresponding to amino acid residues of SEQ ID NO: 2 and having one or more modifications as recited in claims 1-7. No other specific variants are disclosed. Specification fails to describe any other representative species by any identifying characteristics or properties.  Thus, one of skill in the art would have no idea which additional species of this infinite genus applicants have in mind that they wish to include within the scope of the claimed invention.  

Allowable Subject Matter
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652